DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-47 have been rejected.
Response to Arguments1
103
Applicant starts off with blanket statements such as the Office fails to “generally fails to provide a reason to modify.” Rm. at 18 (emphasis in original). Or, as a second point, “the Office has failed to provide any explanation of how the proposed combination…is supposed to work.” Rm. at 18. There are no citations to the Office Action for these allegations. Lastly, Applicant ends off by submitting that the Examiner is engaging in hindsight bias but provides no citations to the Spec. upon which the Examiner relied upon. Rm. at 19. Applicant submits that the predicability in the art is low. Rm. at 19 & n.4 (disputing predictability and arguing that the combination is not “predictable”).
Applicant moves to say that the “Office improperly equates ‘digital signatures’ and ‘unique identifiers.’” Rm. at 19. This point is rendered moot since the newly added language of “the digital signature having been generated by encrypting…using a private key” pulls in cryptographic features. Fuller teaches below and is mapped below.
Applicant goes on to emphasize this point in pages 20 and 21. The claims are the measure of the invention and Examiner agrees with Applicant that the digital signatures in the (current) claims is equated with cryptographic digital signatures. 
The agreement noted based on the newly added language, Applicant does not explain why the combination does not work based on the predictably of the art which is how Applicant started off arguing. Rm. at 18-19.
With respect to the newly added language, Examiner is bringing in (C) O'Rourke US-20180224334-A1 (‘334).
112a
Following Applicant submission at the start of the Arguments based on predictability (Rm. at 18), Examiner adopts this argument in-part for claims 7, 25, and 38 along with dependent claims 8, 26, and 39. Following the newly added language, there is no art rejection and reference (C) of ‘334 stops short.
That is, the order of the Office Action is relevant. Examiner starts off with §103. Finding no art for claims 7, 25, and 382 and noting the scope/context of the art, Examiner moves on to 112(a).3

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-13, 16-24, 29, 32-37, 42-44, and 47 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) McManus US2014-0268133-A1 in view of (B) Fuller US20180276597-A1 in view of (C) O'Rourke US-20180224334-A1 as evidenced by (I) Ramsès Fernàndez-València (“Aggregate, Threshold, Multisig and Multisignatures”) as evidenced by (II) Menezes (“HandBook of Applied Cryptography”).

Defining Cryptographic Teachings of M-N Protocol in Fuller (0087)with Supplementary Evidence
Para. 0087 of Fuller is cited below by the Examiner. MPEP 2131.01 allows for the use of supplemental references to defined a term within a reference. Examiner submits that Fuller is defined and understood in view of Valencia. Fuller discloses an M of N key protocol as follows:
[0087] In another example, the respective spectral scanning devices 712, 722 can be configured to produce an encrypted signature that cannot be decrypted by the sender device 710 or receiver device 720. The encrypted signature can be encrypted using a key known to the mining component 330 such that the mining component can decrypt and facilitate verification of the signature…. In still another example, a set of N encryption keys can be associated with a given transaction, and data relating to the transaction can be encrypted using M of the N keys, where M is less than or equal to N.
Id. at 0087 (emphasis added).
Reading Fuller through the lens of Valencia, it is clear that M of N refers to the Threshold Signature Protocol. Valencia at p. 7 (showing “(m, n)-threshold signature”). The “encrypted signature” in Fuller (0087) refers to the application of the private key/secret key which is used to create the digital signature. Valencia at p. 2. Further, Fuller’s “verification of the signature”—through Valencia— is understood as the verification of the “multisignature.” Valencia at p. 3, 7 (“public group key…can verify the threshold signature.”); see generally Menezes at Chapter 8.

The Combination
For reference (A) and (B), the primary question before the Examiner is: It is obvious to combine (i) an analyzer for physical material with (ii) a supply chain blockchain system that also has an analyzer? Examiner submits yes.
McManus is primary directed towards the analysis of samples. Id. at TITLE. An overview from FIG. 4 of the computational components of the system is represented below with sample 20, excitation 30, processor 50 and detector 40. As will be discussed below for the combination, the processing “can be carried out among one or more distributed processors…far from detector 40 (e.g., in the ‘cloud’).” McManus at 0087 (emphasis added).

    PNG
    media_image1.png
    659
    999
    media_image1.png
    Greyscale

Regarding claims 1, 17, and 19 McManus teaches material identification as follows:
obtaining, at a computer coupled with a communication network, a first set of information regarding a physical material (TITLE (“ANALYZING SAMPLES”); 0058 “any suitable materials such as…geological…manufactured material…metal parts…[etc.]”) to be verified (Fig. 3 Items (c) and (d)), the first set of information comprising hundreds of values for channels of a spectrum (0067 “10,000 channels” for example, 0092) of electromagnetic radiation (Fig. 1 Item (a); 0061 “electromagnetic radiation”) emitted by the physical material (0062 (using “atomic emission” and “electromagnetic radiation” interchangeably), 0063, 0065, 0067) in response to an irradiation of the physical material by electromagnetic radiation having sufficient energy to convert a portion of the physical material into a plasma (0061), wherein the irradiation of the physical material (0065-0067 “irradiation(s)”, 0076 (“irradiation locations”)) has been performed by a scanner (0085) that has been calibrated (Fig. 7 Item 93 “calibration source”, 0116 (using “mercury vapor lamp” as source), 0119, 0147) (i) for wavelength measurements using a light source with distinct spectral lines and (0067, 0072, 0147 “detection wavelength…of detector”; see also Fig. 4 Items 40 (detector), 50 (processor), 00146 (explaining that the processor 40 calibrates detector 50)) (ii) for intensity measurements using at least one additional light source (Fig. 1 Items 2 (for example xenon lamp), 4 (tungsten-halogen lamp); 0003 (background on “drift over time”, 0006 “calibrate” to solve problems, 0007 (explaining that “intensities of the same wave-lengths” can be measured using “two spectrometers” but must be together calibrated), 0043 (showing combination of lamps); see also 0014, 0031-0032, 0044 (comparing “intensity versus wavelength”)), the hundreds of values representing physical characteristics of the physical material (Fig. 1 Item (c); 0067 (outlining channels which are values), 0084 (finding, for example, “petrogenic signature”)) to be verified;
obtaining, at the computer coupled with the communication network, a second set of information regarding the physical material (0067 (finding “sample is irradiated…multiple times (e.g., at least 60 times) in step (a)” (Examiner’s emphasis); Note: Alternatively, or jointly, second set of information may be contextual information such as GPS, time, name, zone, color, and the like, see 0075) to be verified;
sending, by the computer, the first and second sets of information (finding 0067 (“multiple times”)) over the communication network (0087 (explaining multiple contemplations of “directly coupled” and “physically separated”)) to a verification computer system (Fig. 4 Items 40 (showing detector) and 50 (showing processor); 0086-0087);
receiving, at the computer, verification information from the verification computer system, the verification information comprising a digital signature (0084 “petrogenetic signature”, 0130 (same); see also 0062 (“sequences” as “petrogenetic signature”)) by the verification computer system of at least information usable to identify the first set of information (Fig. 3 Items (c) and (d); 0073 (library));
McManus does not teach a blockchain tracking system with cryptographic digital signatures:
…information, the digital signature having been generated by encrypting the at least information usable to identify the first set of information using a private key portion of an asynchronous encryption key pair used by the verification computer system;
initiating, by the computer, addition of the information usable to identify the first set of information and the digital signature to a distributed digital ledger;
receiving, by the computer, confirmation of the addition of the information usable to identify the first set of information and the digital signature to the distributed digital ledger; and; 
reporting, by the computer, that the physical material has been verified responsive to receipt of the confirmation.
McManus also does not teach calibration for intensity measurements with two light sources per the claimed language of “one additional light source”.
(ii) for intensity measurements using at least one additional light source….

Fuller is relevant as it is directed towards material identification using spectral analysis, wherein material is tracked via the blockchain for a supply chain. Fuller at 0001-0003 (background). Examiner submits that Fig. 3 is best overview of the Fuller as it shows an analyzer for physical materials along with a blockchain. Fuller at Fig. 3 (showing “Spectral Signature Data” and “Blockchain Ledger”).
Fuller teaches material identification and stores in blockchain with tracking with the tracking secured by digital signatures as follows:
…information, the digital signature having been generated by encrypting the at least information usable to identify the first set of information using a private key portion of an asynchronous encryption key pair used by the verification computer system  (0072 (“signatures…can be incorporated into a block [of the blockchain]”), 0088 (“spectral signature data…combined encrypted signature”)); Claims 15, 20; see also 0007 (explaining at high level encryption with spectral), 0075 (consensus), 0086 (same), 0090 (same));
initiating, by the computer, addition of the information usable to identify the first set of information and the digital signature (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis)) to a distributed digital ledger (0072 (“signatures…can be incorporated into a block [of the blockchain]”), 0088 (“spectral signature data…combined encrypted signature”)); Claims 15, 20; see also 0007 (explaining at high level encryption with spectral), 0075 (consensus), 0086 (same), 0090 (same));
receiving, by the computer, confirmation of the addition of the information usable to identify the first set of information and the digital signature to the distributed digital ledger; and (Fig. 7 Item 330, Fig. 9 Items 908, 910; 0093 (“The validator component can…validate…”)); 
reporting, by the computer, that the physical material has been verified responsive to receipt of the confirmation (0093 (“At 910, a settlement status of the transaction can be broadcast…to miner…or other entities.”)).

Level of Skill
With respect to cryptographic information such as hashes and/or digital signatures, EPO submitted that these facts in data processing are “well-known” and this submission goes untraversed in any timely manner by Applicants in response to arguments. Compare Application EP18805383 EPO Search Report at p. 6 with Applicant EPO correspondence 24 Feb. 2022 (finding no traversal as to the well-known facts). 

Motivation —Obvious to Make Portable or Remote
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the physical material identification system, which may utilize the cloud (0087), of McManus with the ledger/blockchain teaches of Fuller in order to store unique items in a database remotely (like blockchain) and/or to track and push said items through a supply chain. See In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.); MPEP 2144.
Examiner submits there are no unexpected results in the combination and that the predictability in the combination is high as the combination relates to fitting a first puzzle piece of an analyzer together with a second puzzle second of a datastore that tracks items (i.e., blockchain). MPEP 2141. The nexus in the instant case is that both references (i) have digital signatures (i.e., unique identifiers) and (ii) have analyzers for physical material identification. 

Neither McManus nor Fuller teach calibration with another lamp for measure intensity:
(ii) for intensity measurements using at least one additional light source…
O’Rourke however teaches the calibration of two light sources for measuring wavelength versus intensity:
(ii) for intensity measurements using at least one additional light source (Fig. 1 Items 2 (for example xenon lamp), 4 (tungsten-halogen lamp); 0003 (background on “drift over time”, 0006 “calibrate” to solve problems, 0007 (explaining that “intensities of the same wave-lengths” can be measured using “two spectrometers” but must be together calibrated), 0043 (showing combination of lamps); see also 0014, 0031-0032, 0044 (comparing “intensity versus wavelength”))…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of McManus-Fuller, specifically the scanner of McManus’s light source (e.g., mercury vapor) by adding O’Rourke light sources in order to have an extra degree of freedom when analyzing material. That is, a POSITA would appreciate that both intensity and wavelength may be used to increase accuracy of identification. Further still, when materials have the same set of wavelengths, the intensity components would allow for more accurate identification.

Regarding claims 2, 18, and 20 McManus teaches:
The method of claim 1, wherein the information usable to identify the first set of information is the first set of information (Fig. 3 Items (c) and (d); 0073 (library)).

Regarding claims 3, 21, and 33 McManus teaches:
The method of claim 2, wherein the hundreds of values for channels of the spectrum of electromagnetic radiation comprise at least forty thousand channels of data from the spectrum of electromagnetic radiation (0067).

Regarding claims 4, 22, and 35 McManus teaches:
The method of claim 2, wherein the hundreds of values for channels of the spectrum of electromagnetic radiation comprise at least three hundred channels of data from the spectrum of electromagnetic radiation (0067).

Regarding claims 5, 23, and 36 McManus teaches:
The method of claim 2, wherein the hundreds of values for channels of the spectrum of electromagnetic radiation are indicative of isotopic emissions, molecular emissions, molecular structure, molecular isotopic emissions, spectral interference between atomic emissions from different atoms in the physical material, or a combination thereof (0063).

Regarding claims 6, 24, and 37 McManus teaches:
The method of claim 2, wherein the computer is part of an analysis system (Fig. 3 Items (c) and (d); 0073), wherein a number of the channels of the spectrum (0067)
obtaining the first set of information comprises irradiating the physical material, receiving the spectrum of electromagnetic radiation responsive to the irradiating (0065-0067 “irradiation(s)”, 0076 (“irradiation locations”)), and generating the hundreds of values from the received spectrum of electromagnetic radiation (Fig. 1 Item (c); 0067 (outlining channels which are values), 0084 (finding, for example, “petrogenic signature”));
 (a) previously produced hundreds of values for channels of the spectrum of electromagnetic radiation emitted by the physical material in response to a previous irradiation of the physical material (0065-0067) and (b) a second digital signature of at least the previously produced hundreds of values (0084 “petrogenetic signature”, 0130 (same); see also 0062 (“sequences” as “petrogenetic signature”)),…used by the verification computer system; and
sending the first and second sets of information comprises sending the generated hundreds of values and the previously produced hundreds of values to the verification computer system (Fig. 4 Items 40 (showing detector) and 50 (showing processor); 0086-0087).
McManus does not teach:
wherein the digital signature is a first digital signature, and wherein: obtaining the second set of information comprises retrieving from the distributed digital ledger…and verifying the second digital signature using a public key portion of an asynchronous encryption key pair…
used to verify an identity or provenance of the physical material is application-specific, wherein the digital signature is a first digital signature, and wherein: 
and verifying the second digital signature using a public key portion of an asynchronous encryption key pair 
Fuller teaches:
used to verify an identity or provenance of the physical material is application-specific, wherein the digital signature is a first digital signature, and wherein: (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis))
wherein the digital signature is a first digital signature, and wherein: (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis))… obtaining the second set of information comprises retrieving from the distributed digital ledger (Fig. 7 Item 330, Fig. 9 Items 908, 910; 0093 (“The validator component can…validate…”))… and verifying the second digital signature using a public key portion of an asynchronous encryption key pair  (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis))
and verifying the second digital signature using a public key portion of an asynchronous encryption key pair  (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis))

Regarding claims 7, 25, and 38 McManus teaches:
used by the verification computer system (Fig. 4 Items 40 (showing detector) and 50 (showing processor); 0086-0087);
McManus does not teach:
verifying the first digital signature using the public key portion of the asynchronous encryption key pair…
checking that one or more conditions of a transfer are met in addition to the verification of the first digital signature; and
initiating payment for the transfer responsive to the checking.
Fuller teaches:
verifying the first digital signature using the public key portion of the asynchronous encryption key pair (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis))
checking that one or more conditions of a transfer are met in addition to the verification of the first digital signature; and (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis))
initiating payment for the transfer responsive to the checking (Fig. 7 Item 330, Fig. 9 Items 908, 910; 0093 (“The validator component can…validate…”)).

Regarding claims 11, 29, and 42 McManus teaches:
…wherein obtaining the first set of information comprises receiving the hundreds of values (Fig. 1 Item (c); 0067 (outlining channels which are values), 0084 (finding, for example, “petrogenic signature”)),…wherein sending the first and second sets of information comprises sending the hundreds of values (Fig. 1 Item (c); 0067 (outlining channels which are values), 0084 (finding, for example, “petrogenic signature”)) and the current set of criteria for the physical material (TITLE (“ANALYZING SAMPLES”); 0058 “any suitable materials such as…geological…manufactured material…metal parts…[etc.]”)…
(a) previously produced hundreds of values for channels of the spectrum of electromagnetic radiation emitted by the physical material in response to a previous irradiation of the physical material (Fig. 1 Item (c); 0067 (outlining channels which are values), 0084 (finding, for example, “petrogenic signature”))…at least the previously produced hundreds of values (Fig. 1 Item (c); 0067 (outlining channels which are values), 0084 (finding, for example, “petrogenic signature”)),…been created to verify the physical material (Fig. 1 Item (c); 0067 (outlining channels which are values), 0084 (finding, for example, “petrogenic signature”))…
by the verification computer system; and (Fig. 3 Items (c) and (d); 0073 (library))
McManus does not teach:
wherein the computer is part of a tracking system, wherein the digital signature is a first digital signature,…wherein obtaining the second set of information comprises identifying a current set of criteria for the physical material at a current location in a supply chain,…
at the current location in the supply chain, and wherein the method further comprises:…
verifying the first digital signature using a public key portion of an asynchronous encryption key pair used by the verification computer system to a distributed digital ledger;
retrieving from the distributed digital ledger… at a previous location in the supply chain and (b) a second digital signature of to a distributed digital ledger… the second digital signature having to a distributed digital ledger…
at the previous location in the supply chain;
verifying the second digital signature using the public key portion of the asynchronous encryption key pair used…
initiating the addition to the distributed digital ledger only after verification of both the first digital signature and the second digital signature.
Fuller teaches:
wherein the computer is part of a tracking system (Fig. 4 Item 410, Fig. 13 (showing new versus aged material), Fig. 14 (same); 0067-0069), wherein the digital signature is a first digital signature (0087 (“M of the N keys”)),…wherein obtaining the second set of information comprises identifying a current set of criteria for the physical material at a current location in a supply chain (Fig. 4 Item 410, Fig. 13 (showing new versus aged material), Fig. 14 (same); 0067-0069),
at the current location in the supply chain, and wherein the method further comprises: (Fig. 4 Item 410, Fig. 13 (showing new versus aged material), Fig. 14 (same); 0067-0069)
verifying the first digital signature using a public key portion of an asynchronous encryption key pair used by the verification computer system (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis)) to a distributed digital ledger (0072 (“signatures…can be incorporated into a block [of the blockchain]”), 0088 (“spectral signature data…combined encrypted signature”)); Claims 15, 20; see also 0007 (explaining at high level encryption with spectral), 0075 (consensus), 0086 (same), 0090 (same));
retrieving from the distributed digital ledger… at a previous location in the supply chain (Fig. 4 Item 410, Fig. 13 (showing new versus aged material), Fig. 14 (same); 0067-0069) and (b) a second digital signature of (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis)) to a distributed digital ledger (0072 (“signatures…can be incorporated into a block [of the blockchain]”), 0088 (“spectral signature data…combined encrypted signature”)); Claims 15, 20; see also 0007 (explaining at high level encryption with spectral), 0075 (consensus), 0086 (same), 0090 (same))… the second digital signature having (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis)) to a distributed digital ledger (0072 (“signatures…can be incorporated into a block [of the blockchain]”), 0088 (“spectral signature data…combined encrypted signature”)); Claims 15, 20; see also 0007 (explaining at high level encryption with spectral), 0075 (consensus), 0086 (same), 0090 (same))
at the previous location in the supply chain (Fig. 4 Item 410, Fig. 13 (showing new versus aged material), Fig. 14 (same); 0067-0069);
verifying the second digital signature using the public key portion of the asynchronous encryption key pair used (0087 (“using a key known…can decrypt and facilitate verification of the signature”) (Examiner’s emphasis.))
initiating the addition to the distributed digital ledger only after verification of both the first digital signature and the second digital signature (0087 “N encryption keys…using M of N keys, where M is less than or equal to N.”).

Regarding claims 12, 34 and 43 McManus teaches:
is an uncombined raw material (0015),…is combined with at least one other physical material (0015).
McManus does not teach:
wherein the physical material at the previous location in the supply chain… and the physical material at the current location in the supply chain…
Fuller teaches:
wherein the physical material at the previous location in the supply chain… and the physical material at the current location in the supply chain (Fig. 4 Item 410, Fig. 13 (showing new versus aged material), Fig. 14 (same); 0067-0069)

Regarding claims 13 and 44 McManus teaches:
wherein the information usable to identify the first set of information is a first pointer (Fig. 3 Items (c) and (d); 0073 (library)) to a first entry comprising the hundreds of values for channels of the spectrum of electromagnetic radiation (Fig. 1 Item (c); 0061 (“electromagnetic”), 0067 (outlining channels which are values), 0084 (finding, for example, “petrogenic signature”)).

Regarding claims 16, 32, and 47 Fuller teaches:
wherein the information usable to identify the first set of information is a hash of the first set of information (0073 (hash), 0075 (same), 0078 (same)).

Claims 9-10, 14-15, 27-28, 30-31, 40-41, and 45-46 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over McManus/Fuller/O’Rourke in view of Hodges US-20190147397 as evidenced by Valencia and Menezes.
Regarding claims 9, 27, and 40 McManus teaches:
comprising a first entry comprising the hundreds of values for channels of the spectrum (0067) of electromagnetic radiation (Fig. 1 Item (a); 0061 “electromagnetic radiation”);
obtaining the second set of information regarding the physical material to be verified (0067 (finding “sample is irradiated…multiple times (e.g., at least 60 times) in step (a)” (Examiner’s emphasis) and, alternatively or jointly, holding MPEP 2144.04(VI)(B) (obvious to duplicate) and holding MPEP 2143(I)(E) (obvious to try))…regarding the physical material to be verified (Fig. 3 Items (c) and (d); 0073 (library));
usable to identify the first set of information and the digital signature (0084 “petrogenetic signature”, 0130 (same); see also 0062 (“sequences” as “petrogenetic signature”))…
McManus does not teach:
the distributed digital ledger comprises a public distributed digital ledger and a private distributed digital ledger, the private distributed digital ledger…
comprises obtaining, from the public distributed digital ledger, the second set of information comprising a second pointer to a second entry of the private distributed digital ledger
the digital signature of the information usable to identify the first set of information comprises a digital signature of a first pointer to the first entry of the private distributed digital ledger; and
initiating addition of the information… to the distributed digital ledger comprises initiating addition of the first pointer to the public distributed digital ledger.
Fuller teaches:
the distributed digital ledger (0072 (“signatures…can be incorporated into a block [of the blockchain]”), 0088 (“spectral signature data…combined encrypted signature”)); Claims 15, 20; see also 0007 (explaining at high level encryption with spectral), 0075 (consensus), 0086 (same), 0090 (same))…
comprises obtaining, from the public distributed digital ledger, the second set of information comprising a second pointer to a second entry of the private distributed digital ledger
the digital signature of the information usable (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis)) to identify the first set of information comprises a digital signature of a first pointer to the first entry of the private distributed digital ledger; and
initiating addition of the information… to the distributed digital ledger comprises initiating addition of the first pointer to the public distributed digital ledger (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis)).
Neither McManus, Fuller, nor ORourke teach:
comprises a public distributed digital ledger and a private distributed digital ledger, the private distributed digital ledger…
Hodges teaches:
comprises a public distributed digital ledger and a private distributed digital ledger, the private distributed digital ledger (0017 “public data” versus “private data” with permissions, 0033)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of McManus-Fuller-O’Rourke with the teachings of Hodges by taking the blockchain of Fuller and adding permissions in order to “reduce[] the risk of data breaches and potential for data manipulation[.]” Hodges at 0033.

Regarding claims 10, 28, and 41 Fuller teaches:
the distributed digital ledger comprises a…portion and a…portion, the…portion comprising plain-text information and the…portion comprising encrypted information; and (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis))
the first set of information is stored in the…portion of the distributed digital ledger, and the digital signature is stored in the…portion of the distributed digital ledger (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis)).
Neither McManus, Fuller, nor O’Rourke teach:
public…private…public
Hodges teaches:
public (0017 “public data” versus “private data” with permissions, 0033)…private…public

Regarding claims 14, 304, and 45 McManus teaches:
obtaining the second set of information regarding the physical material to be verified comprises (0067 (finding “sample is irradiated…multiple times (e.g., at least 60 times) in step (a)” (Examiner’s emphasis))…regarding to the physical material to be verified (Fig. 1 Item (c); 0067 (outlining channels which are values), 0084 (finding, for example, “petrogenic signature”));
McManus does not teach:
a private material information database comprises the first entry comprising the first set of information;…obtaining, from the distributed digital ledger, the second set of information comprising a second pointer to a second entry of the private material information database…
the digital signature of the information usable to identify the first set of information comprises a digital signature of a first pointer to the first entry of the private material information database; and
initiating addition of the information usable to identify the first set of information and the digital signature to the distributed digital ledger comprises initiating addition of the first pointer to the distributed ledger.
Fuller teaches:
a private material information database comprises the first entry comprising the first set of information; (Fig. 3 Item 340; Compare 0065 (“In on embodiment, the blockchain…can be a database[.]”) with 0066 (“FIG. 3 can in some implementation be distributed across multiple computing devices.”) (Examiner’s emphasis.))… obtaining, from the distributed digital ledger, the second set of information comprising a second pointer to a second entry of the private material information database (Fig. 8 Items 814, 824; 0091)
the digital signature of the information usable to identify the first set of information comprises a digital signature of a (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis)) first pointer to the first entry material information database; and (Fig. 1 Item “SPECTRAL SIGNATURE DATA”, Fig. 7 Item “SPECTRAL SIGNATURE DATA”, Fig. 9 (showing encrypted data between validator and A/B); 0072 (“NIR signatures or the like, can be incorporated…in various ways”, 0087 (“encryption keys”)) (Examiner’s emphasis))
initiating addition of the information usable to identify the first set of information and the digital signature to the distributed digital ledger comprises initiating addition of the first pointer to the distributed ledger (0072 (“signatures…can be incorporated into a block [of the blockchain]”), 0088 (“spectral signature data…combined encrypted signature”)); Claims 15, 20; see also 0007 (explaining at high level encryption with spectral), 0075 (consensus), 0086 (same), 0090 (same)).
Neither McManus, Fuller, nor O’Rourke teach:
of the private…
Hodges teaches:
of the private (0017 “public data” versus “private data” with permissions, 0033)

Regarding claims 15, 31, and 46 Fuller teaches:
The method of claim 14, wherein the private material information database is a private distributed digital ledger (Fig. 3 Item 340; Compare 0065 (“In on embodiment, the blockchain…can be a database[.]”) with 0066 (“FIG. 3 can in some implementation be distributed across multiple computing devices.”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 25, and 38 along with dependent claims 8, 26, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

I. New Matter or Insufficient Written Description based on Predictability in Art
A. Viewing the Claim as a Whole by Incorporating Limitations Depended Upon.
Claims 7, 25, and 38 recite in-part: 
wherein the physical material comprises diamond,
[a] the light source with distinct spectral lines comprises a mercury lamp, 
[b] and the at least one additional light source comprises 
[i] a halogen light source, 
[ii] a deuterium-tungsten light source, or 
[iii] both a halogen light source and a deuterium-tungsten light source, 
the method comprising…. 
Id. (Examiner’s paragraphing and bracketing for readability.) 
Additionally, claims 7, 25, and 38 depend on claims 6, 24, and 37, which in turn depend on claims 2, 18, and 20, which further in turn depend on claims 1, 17, and 19.
Claims 1, 17, and 19 recite in-part: 
obtaining…wherein the irradiation of the physical material has been performed by a scanner that has been calibrated 
(i) for wavelength measurements using a light source with distinct spectral lines and 
(ii) for intensity measurements using at least one additional light source, the hundreds of values representing physical characteristics of the physical material to be verified….
Id. (parenthetical in original).
Given that claims 7, 25, and 38 depend (ultimately) on claims 1, 17, 19 and incorporate all the limitations, claim 7, 25, and 38 are limited as follows:
obtaining…wherein the irradiation of the physical material has been performed by a scanner that has been calibrated 
(i) for wavelength measurements using a [first] light source with distinct spectral lines [wherein the first light source] [(a)] comprises a mercury lamp[;] and 
(ii) for intensity measurements using at least one additional [second] light source, the hundreds of values representing physical characteristics of the physical material to be verified [(b)] [wherein the second light source] comprises
[i] a halogen light source, 
[ii] a deuterium-tungsten light source, or 
[iii] both a halogen light source and a deuterium-tungsten light source…
Id. (Examiner’s paragraphing and bracketing for readability; emphasis added for criticality). 

B. Outlining the Concept of the Limited Scanner using Light Sources.
Taking the claim as a whole, the “scanned” is “calibrated” by for two functions, namely, (i) “for wavelength measures” and (ii) “intensity measurements.” Both elements (i) and (ii) are further limited. Specifically, the offending language of new matter is found in element (ii)(b)(iii) which recites “both a halogen light source and a deuterium-tungsten light source….”

C. Finding No Support in Spec. and Unreasonable Reading
Applicant has pointed to a number of paragraphs. Remarks (10/24/2022) at p. 18. Looking to the Remarks for guidance, para. 0063 discloses:
[0063] In some implementations, a calibration of wavelength measurements can be performed using a light source with distinct spectral lines, e.g., a mercury lamp, and a calibration of intensity measurements can be performed using other light sources, e.g., halogen, deuterium-tungsten. In some implementations, depending on the specific application, the material property scanner can be calibrated using the light sources at regular intervals (e.g., 10 minutes, 30 minutes, 1 hour, 4 hours, 12 hours). In some implementations, calibration using the calibration sample(s) can be performed based on various rules, e.g., before every sample, every other sample, every 5.sup.th sample, every 10.sup.th sample.
Id. (emphasis added).
One reading of paragraph 0063 is that is a first light source that may be a mercury lamp for spectral lines and there is a second light source for intensity measurements. Both of which are used for calibration. The language of “using other light sources” refers to the alternative second lamp sources that may be used such as “halogen” or “deuterium-tungsten”. An improper reading would be a first light source for spectral lines and a second light source that may be a composite of more than one light source. This improper reading would include the second composite light source as possibly being made up of “halogen” and deuterium-tungsten.
D. Prior Art (‘334) Reading is in Line with the Above Reading for para. 0063
The priority date is 2017/05/23. In the same year, O'Rourke US20180224334A1 was filed. Specifically, the ‘334 Application was filed (3) months earlier on 2017/02/09. Therefore, a proper reading of para. 0063 in light of the prior art would be a system with only two light sources, not more. A POSITA would not read para. 0063 has having the second light source as being a composite. O’Rourke’s Fig. 1 (‘334) is reproduced in below sections with annotations. The instant claims cut against the recently disclosed prior art which only discloses two light sources that are both feed into balancers “6” and “8” into a “beam splitter 10.” ‘334 at 0045-0046.
E. Atomic Emission and Light Sources over a Range of Both Wavelengths and Intensities
Further still, Applicant argues in Remarks (10/24/2022) that the combination of prior art references is not predicable. Remarks (10/24/2022) at p. 19 (arguing “technical differences” and “that the combination is [not] predictable.”). Critically, Applicant’s is estopped from arguing that the predictability of the art is high. 
When determining possession, the predictability of the relevant technology must be considered. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Therefore, (i) taking the very close filing date of the prior art of ‘334 into account and (ii) Applicant’s estoppel, Examiner concludes, unlike pure software implemented inventions, that the art is unpredictable and surrounds the experimental sciences. Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994); compare MPEP 2161.01(I) (on the relevant technology and computer arts).


    PNG
    media_image2.png
    1164
    1017
    media_image2.png
    Greyscale

Conclusion.
For these reasons, Examiner’s enters two Grounds. For a first grounds, based on a reasonable reading with the eyes of a POSITA, para. 0063 would be understood to have only two light sources, with neither light source being a composite of a plurality of lights. For a second grounds, there is insufficient Written Description for possession given the (a) predictability of the art, (b) the disclosure of the prior art, and (c) the lack of drawings, the lack of figures, and the modicum written language in para. 0063 composed of only a few sentences for the constructive reduction to practice.
Dependent claims 8, 26, and 39 are rejected as each depends on claims 7, 25, or 38.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
14205745-REM_2017-09-18 p.12 (relevant Remarks in previous Application with same inventors)
Gibson US-20100220835-A1 (same inventor)
McManus US-20130204531-A1 (same inventor)
Moss-Pultz US-20160300234-A1 (transfers property with blockchain)
Yaga NIST.IR.8202 (Post-dating but Evidentiary floor for Blockchain)
Manian US20170243193A1 (encryption on blockchain)
Fuller US10685323
Youb US11188977 (blockchain spectral system)
Ramachandran US11258582 (blockchain with policy authorization)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                          




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks (10/24/2022) are herein referred to as “Rm.”
        2 Claims 8, 26, and 39 over come the art as they depend on claims 7, 25, and 38 and their limitations.
        3 While Applicant is bound by estoppel, Examiner are quasi-judicial in their capacity and do not make admission. In this case, based on the predictability in the art, Applicant is bound but not the Examiner. Western Elec. Co. v. Piezo Tech., Inc., 860 F.2d 428, 431 (Fed. Cir. 1988). Accordingly, any evidence hereafter may be used to enter a §103 based on the Examiner finding the predictability in the art is high.
        4 Claims 14 and 45 include all the limitations of claims 13 and 44, respectively. As such, claim 30 is an obvious variant of claims 14 and 45 as it includes the same/similar elements from claims 13-14 or 44-45.